Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a fueling adapter configured to permit a fuel dispenser which terminates in a twist lock mating assembly to be used to supply fuel to a fuel tank which has a fuel receiver outfitted with a dry break connector connected thereto, said fueling adapter comprising:
A dry break assembly configured for connecting with said dry break connector, said dry break assembly further comprising a handle assembly configured for allowing a user to twist the dry break assembly on and off said fuel receiver, wherein the handle assembly defines a generally circular orifice there through which has an annular sidewall connected to a periphery thereof, wherein the sidewall defines a plurality of radially spaced slots there through, as defined within the context of claim 21 along with all other claim limitations.

A rotation limiter for limiting the rotation of the dry break assembly in relation to the twist lock assembly via said rotational connector, wherein the rotation limiter comprises a plurality of equiradially disposed limiter channels defined in an end face of the body portion second end, a plurality of equiradially disposed threaded passageways through an end plate in the second end of the plug portion, and a plurality of threaded limiter pins extending from said threaded passageways and into said limiter channels, said limiter pins are able to freely move along said limiter channels and are not attached to said body portion, wherein the limiter channels have a length defining the limits to the rotation of the dry break assembly in relation to the twist lock assembly via the rotational connector, as defined within the context of claim 38 along with all other limitations within the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753